Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Zhengyu Feng, on June 13, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 8 and 12 have been amended as shown below.  Claims 6, 7, 15 and 16 have been canceled as shown below.  Claims 2-5, 9-11, 13 and 14 remain as shown in the claim set filed on Nov. 24, 2020.  

1.  (currently amended): A dry powder of microorganisms having a lightness of not less than 55 and a chroma not greater than 18, wherein the microorganisms are at least one species in the clade Stramenopiles or in the class Labyrinthulea.  

6 – 7.  (canceled)

8.  (currently amended) A dry powder production method of producing the [[a]] dry powder of  microorganisms of claim 1, the method comprising: 
a) washing the microorganisms at least once using a liquid having a lower osmotic pressure than a liquid medium for culturing the microorganisms; and 
b) heating and drying of the microorganisms after the washing to obtain a dry powder of microorganisms, the dry powder having a lightness of not less than 55 and a chroma of not greater than 18.  

12.  (currently amended) The production method according to claim 8, wherein the microorganisms before the washing.  

15 – 16.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite claim language.  As discussed in the Office action of April 26, 2022, Kan et al. (CN 105026549 A, 2015), an English machine translation of which is referred to, as Examiner cannot read Chinese, disclose a dry powder (spray-dried or freeze-dried) of a microorganism in the lactic acid bacteria family (Lactobacillaceae).  The microorganisms are a species of Lactobacillus or Enterococcus or Streptococcus or Bifidobacterium (a probiotic bacterium).  The dry powder composition has a lightness below 65, which is above 55, and a chroma of -4 or less, which is less than 18 (not greater than 18).  See paragraphs 6 and 7, the paragraph bridging pp. 3-4, and p. 5.  But, the reference does not disclose that the microorganisms are one or more species in the clade of Stramenopiles or in the class Labyrinthulea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-10